PROMISSORY NOTE

     
$50,000,000.00
Chicago, Illinois
  Date: September 10, 2007
Maturity Date: September 10, 2010

FOR VALUE RECEIVED, NNN HEALTHCARE/OFFICE REIT HOLDINGS, L.P., a Delaware
limited partnership (the “Borrower”), hereby promises to pay to the order of
LASALLE BANK NATIONAL ASSOCIATION (the “Bank”) at the principal office of
LaSalle Bank National Association (the “Agent”) in Chicago, Illinois, on or
before the Maturity Date, (as defined in the hereinafter referred to Loan
Agreement), the lesser of (i) FIFTY MILLION and 00/100 DOLLARS ($50,000,000.00)
(subject to an increase of up to ONE HUNDRED TWENTY MILLION and 00/100 DOLLARS
($120,000,000.00) on the terms set forth in the Loan Agreement), or (ii) the
aggregate principal amount of all Loans made to the Borrower by the Bank under
and pursuant to that certain Loan Agreement dated as of September 10, 2007,
executed by and among the Borrower, certain financial institutions (including
the Bank) and the Agent (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”). Capitalized words and phrases
not otherwise defined herein shall have the meanings assigned thereto in the
Loan Agreement.

The Borrower further promises to pay interest on the unpaid principal amount of
all Loans outstanding from time to time, at the rate(s) and at the time(s) set
forth in the Loan Agreement. The outstanding principal amount of all Loans shall
be repaid by the Borrower on the Maturity Date, unless payable sooner pursuant
to the provisions of the Loan Agreement. Payments of both principal and interest
are to be made in lawful money of the United States of America. The Loans made
by the Bank and all payments on account of the principal and interest thereof,
shall be recorded on the books and records of the Agent and the principal
balance as shown on such books and records shall be rebuttably presumptive
evidence of the principal amount owing hereunder.

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Loan Agreement, to which Loan Agreement reference is hereby
made for a statement of the terms and provisions under which this Note may or
must be paid prior to the Maturity Date, or pursuant to which the Maturity Date
may be accelerated. The holder of this Note is entitled to all of the benefits
and security provided for in the Loan Agreement.

Except for such notices as may be expressly required under the Loan Documents,
to the extent permitted by Applicable Law, the Borrower waives presentment,
demand, notice, protest, and all other demands, or notices, in connection with
the delivery, acceptance, performance, default, or enforcement of this Note, and
assents to any extension or postponement of the time of payment or any other
indulgence. No failure to exercise, and no delay in exercising, any rights under
any of the Loan Documents by the Agent of any holder of this Note shall operate
as a waiver of such rights.

This Note shall be governed and construed in accordance with the laws of the
State of Illinois applicable to contracts made and to be performed entirely
within such State.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1

IN WITNESS WHEREOF, the Borrower has executed this Promissory Note as of the
date set forth above.

 
NNN HEALTHCARE/OFFICE REIT HOLDINGS, L.P., a Delaware limited partnership
By: NNN Healthcare/Office REIT, Inc., a Maryland corporation, its General
Partner
By: /s/ Shannon K S Johnson
Name: Shannon K.S. Johnson
Title: Chief Financial Officer

2